        Case 4:20-cv-00943-JM Document 10 Filed 12/01/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

LaKESHA HATCHETT                                                            PETITIONER

v.                           NO. 4:20-cv-00943 JM

DEXTER PAYNE                                                               RESPONDENT


                                      JUDGMENT


     Pursuant to the Order entered this day, judgment is entered for respondent Dexter Payne.

     IT IS SO ORDERED this 1st day of December, 2020.



                                          ________________________________
                                          UNITED STATES DISTRICT JUDGE
